TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 11. 2021



                                       NO. 03-19-00770-CV


      Appellant, Robert Charles Lowry, M.D.// Cross Appellant, Texas Medical Board

                                                  v.

       Appellee, Texas Medical Board// Cross-Appellee, Robert Charles Lowry, M.D.




         APPEAL FROM THE 459TH DISTRICT COURT OF TRAVIS COUNTY
               BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
           AFFIRMED IN PART; REVERSED AND REMANDED IN PART –
                        OPINION BY JUSTICE KELLY
         CONCURRING AND DISSENTING OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on October 7, 2019. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

portions of the trial court’s judgment. Therefore, the Court reverses those portions of the trial

court’s judgment that reversed the following portions of the final order of the Texas Medical

Board: Finding of Fact 8, Finding of Fact 22, Finding of Fact 30, the “plan of care” portions of

Finding of Fact 31, the second bullet point of Conclusion of Law 11, Conclusion of Law 13,

Conclusion of Law 14, and Conclusion of Law 15. The Court otherwise affirms the remainder of

the trial court’s judgment. Appellant/cross-appellee shall pay one-half of all costs relating to this

appeal, both in this Court and in the court below. Appellee/cross-appellant shall pay one-half of

all costs relating to this appeal, both in this Court and in the court below.